UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1813


BROTHERS OF THE WHEEL M.C. EXECUTIVE COUNCIL, INC., a West
Virginia Corporation,

                  Plaintiff - Appellant,

          v.

GERALD R. MOLLOHAN,

                  Defendant - Appellee,

          and

JOHN DOES 1-50,

                  Defendant.



                               No. 14-1815


BROTHERS OF THE WHEEL M.C. EXECUTIVE COUNCIL, INC., a West
Virginia Corporation,

                  Plaintiff - Appellee,

          v.

GERALD R. MOLLOHAN,

                  Defendant - Appellant,

          and

JOHN DOES 1-50,

                  Defendant.
Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:11-cv-00104)


Submitted:   April 24, 2015                   Decided:    July 2, 2015


Before SHEDD, Circuit    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard J. Lindroth, South Charleston, West Virginia, for
Appellant/Cross-Appellee. Gerald R. Mollohan, Appellee/Cross-
Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     In these consolidated cross-appeals, Plaintiff Brothers of

the Wheel M.C. Executive Council, Inc. and Defendant Gerald R.

Mollohan appeal the district court’s final judgment order in

this trademark infringement case.      On appeal, the parties raise

numerous assignments of error.       Having carefully reviewed the

briefs, the record, and the relevant law, we conclude that each

assignment of error is without merit.        Accordingly, we affirm

for the reasons stated by the district court.       See Brothers of

the Wheel M.C. Exec. Council, Inc. v. Mollohan, No. 2:11-cv-

00104 (S.D. W. Va. Feb. 19, 2014; Feb. 14, 2014; June 25, 2013;

June 6, 2013; Nov. 14, 2012).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           AFFIRMED




                                 3